Case 1:19-cv-01816-STV Document 23 Filed 10/09/19 USDC Colorado Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Case No. 19-cv-01816-STV

MOHAMED DIRSHE,

      Plaintiff,

vs.

THE GEO GROUP, INC.,

     Defendant.
______________________________________________________________________

                    STIPULATED PROTECTIVE ORDER
______________________________________________________________________

       Pursuant to Fed. R. Civ. P. 26(c), upon a showing of good cause in support of

 the entry of a protective order to protect the discovery and dissemination of confidential

 information or information which will improperly annoy, embarrass, or oppress any

 party, witness, or person providing discovery in this case, IT IS ORDERED:

      1.       This Stipulated Protective Order shall apply to all documents, materials,

and information, including without limitation, documents produced, answers to

interrogatories, responses to requests for admission, deposition testimony, and other

information disclosed pursuant to the disclosure or discovery duties created by the

Federal Rules of Civil Procedure. This Stipulated Protective Order shall not apply to any

documents that are public records or were provided to Plaintiff or his attorneys pursuant

to a request for production of public records made by them.
Case 1:19-cv-01816-STV Document 23 Filed 10/09/19 USDC Colorado Page 2 of 8




       2.       As used in this Stipulated Protective Order, "document" is defined as

provided in Fed. R. Civ. P. 34(a). A draft or non-identical copy is a separate document

within the meaning of this term.

       3.       Information designated "CONFIDENTIAL" shall be information that is

confidential information protected by a statutory, regulatory, or common law right of

privacy or protection, information covered by the Privacy Act of 1974, 5 U.S.C. § 552a, or

information that otherwise contains nonpublic personal, personnel, employment, private,

medical, or other information implicating privacy interests, proprietary interests or safety

and security concerns of either the Plaintiff, Defendant, or any other nonparty including

confidential,    security-sensitive,   law   enforcement     sensitive,    inve stigatory,

government information, proprietary, trade secret, financial, or other personal

information. Any information designated by a party as CONFIDENTIAL must first be

reviewed by a lawyer who will certify that the designation as CONFIDENTIAL is based

on a good faith belief that the information "is confidential or otherwise entitled to

protection." Gillard v. Boulder Valley Sch. Dist., 196 F.R.D. 382, 386 (D. Colo. 2000).

CONFIDENTIAL information shall not be disclosed or used for any purpose except the

preparation and trial of this case.

       4.       CONFIDENTIAL information shall not, without the consent of the party

producing it or further Order of the Court, be disclosed except that such information

may be disclosed to:

                a.     the parties' attorneys;

                                                 2
Case 1:19-cv-01816-STV Document 23 Filed 10/09/19 USDC Colorado Page 3 of 8




             b.     persons regularly employed or associated with the

             parties' attorneys that are actively working on the case whose

             assistance is required by said attorneys in the preparation of

             the case, at trial, or at other proceedings in this case;

             c.     the parties (except that Plaintiff is not permitted to retain

             copies of documents containing CONFIDENTIAL information);

             d.     expert witnesses and consultants retained in connection

             with this proceeding, to the extent such disclosure is necessary

             for preparation, trial, or other proceedings in this case;

             e.     the Court and its employees ("Court Personnel");

             f.     stenographic reporters who are engaged in proceedings

             necessarily incident to the conduct of this action;

             g.     deponents, witnesses, or potential witnesses; and

             h.     other persons by written agreement of the parties.

      5.     Prior to disclosing any CONFIDENTIAL information to any person listed

above who will receive copies of CONFIDENTIAL information to be maintained by that

person, counsel shall provide such person with a c o p y of this Stipulated Protective

Order and obtain from s uch person a written acknowledgement stating that he or she

has read this Stipulated Protective Order and agrees to be bound by its provisions. All

such acknowledgements shall be retained by counsel and shall be subject to in camera

review by the Court if good cause for review is demonstrated by opposing counsel.


                                            3
 Case 1:19-cv-01816-STV Document 23 Filed 10/09/19 USDC Colorado Page 4 of 8




        6.        Documents are designated as CONFIDENTIAL by placing or affixing on

  them (in a manner that will not interfere with their legibility) the following or other

  appropriate notice “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”

         7.      Whenever a deposition involves the disclosure of CONFIDENTIAL

  information, the deposition or portions thereof shall be designated as CONFIDENTIAL

  and shall be subject to the provisions of this Stipulated Protective Order.             Such

  designation shall be made on the record during the deposition whenever possible, but a

  party may designate portions of depositions as CONFIDENTIAL after transcription,

  provided written notice is promptly given to all counsel of record within thirty (30) days

  after notice by the court reporter of the completion of the transcript.

        8.       If a document that is marked CONFIDENTIAL pursuant to this Stipulated

Protective Order is filed with the Court, the party filing such document shall file it under

restricted access; however, the party who designated the document as CONFIDENTIAL is

responsible for moving under D.C.COLO.LCivR 7.2 to keep the document restricted from

public access.

         9.      If a document contains personal information that is not material to the claims

  and defenses at issue in the case, the producing party may make reasonable efforts to

  redact the information and should not designate such document as CONFIDENTIAL.

  Similarly, a filing party should make reasonable efforts to redact personal information

  rather than filing a document as restricted. “Personal information” is understood to mean

  personally identifiable information (PII), which includes, but is not limited to name, date of

                                                4
Case 1:19-cv-01816-STV Document 23 Filed 10/09/19 USDC Colorado Page 5 of 8




birth, alien number, Social Security Number, address, telephone number, photographs,

video recordings, or email address. Nothing in this provision is intended to mandate

redactions or relieve the parties of obligations to disclose contact information relating to

witnesses.

       10.    Whenever a party inadvertently fails to designate any information as

CONFIDENTIAL, that party may correct such failure by giving written notice to the

other party(ies). Upon such written notification, the corrected materials shall only be

deemed CONFIDENTIAL prospectively. Substitute copies of the corrected information

shall be appropriately marked and given to the other party(ies) as soon as they

become available. Within ten (10) days of receipt of the substitute copies, the party(ies)

receiving the CONFIDENTIAL information shall return the previously unmarked

information or destroy it and provide a letter confirming destruction.

       11.    A party may object to the designation of CONFIDENTIAL information by

giving written notice to the party that designated the disputed information. The parties

agree to endeavor to make their objections within a reasonable time after the

designation, but nothing herein shall be construed as limiting the ability of a party to

object to the designation at any time. The written notice shall identify the information

to which the objection is made. If the parties cannot resolve the objection within ten

(10) business days after the time the notice is received, it shall be the obligation of

the party designating the information as CONFIDENTIAL to file within 15 business days

an appropriate motion requesting that the Court determine whether the disputed

                                             5
Case 1:19-cv-01816-STV Document 23 Filed 10/09/19 USDC Colorado Page 6 of 8




information should be subject to the terms of this Stipulated Protective Order. If such

a motion is timely filed, the disputed information shall be treated as CONFIDENTIAL

under the terms of this Stipulated Protective Order until the Court rules on the motion.

If the designating party fails to file such a motion within the prescribed time, the

disputed information shall lose its designation as CONFIDENTIAL and shall not

thereafter be treated as CONFIDENTIAL in accordance with this Stipulated Protective

Order. In connection with a motion filed under this provision, the party designating the

information as CONFIDENTIAL shall bear the burden of establishing that good cause

exists for the disputed information to be treated as CONFIDENTIAL.

      12.    The parties agree and stipulate that every person who obtains

CONFIDENTIAL information is prohibited from using or disclosing said information for

any purpose whatsoever, except as necessary to assist in the conduct of this litigation.

      13.    Nothing in this Stipulated Protective Order shall require the disclosure of

information that is otherwise not subject to discovery, is privileged, constitutes attorney

work product, or may not be disclosed pursuant to Federal law. Nothing in this Stipulated

Protective Order shall prejudice any objections that a party might have regarding the

production of information. Nothing in this Stipulated Protective Order shall be construed

as an agreement that any CONFIDENTIAL information shall be excluded from evidence.

      14.    Neither a party's designation of information as CONFIDENTIAL under this

Stipulated Protective Order, nor a party's failure to make or object to such designation,

shall be admissible in evidence as a party admission or otherwise to prove any fact

                                            6
Case 1:19-cv-01816-STV Document 23 Filed 10/09/19 USDC Colorado Page 7 of 8




relevant to any claim or defense.

       15.    The restrictions on use of CONFIDENTIAL information set forth in this

Stipulated Protective Order shall survive the conclusion of this litigation.

       16. Unless prohibited by law, upon termination of this litigation, within sixty (60)

calendar days after the termination of this action, including all appeals, each receiving

party shall return the originals and all copies, extracts, and summaries of Confidential and

Highly Confidential Material to the designating party, or shall certify to the designating

party that they have deleted or destroyed the same in a manner that is agreeable to the

designating party. Notwithstanding this provision, counsel are entitled to retain one (1)

archival copy of all documents filed with the court, trial, deposition, and hearing

transcripts, correspondence, deposition and trial exhibits, expert reports, attorney work

product, and consultant and expert work product, even if such materials contain

Confidential or Highly Confidential Material. Counsel also shall not be required to delete

information that may reside on their respective parties’ firms’ or vendors’ electronic

disaster recovery systems that are overwritten in the normal course of business, or

information that may reside in electronic files which are not reasonably accessible.

Should counsel know or have reason to know that Confidential or Highly Confidential

Material is to be restored from parties’ firms’ or vendors’ electronic disaster recovery

systems or other locations not reasonably accessible, counsel will make reasonable

efforts to destroy these materials in good faith.



                                             7
Case 1:19-cv-01816-STV Document 23 Filed 10/09/19 USDC Colorado Page 8 of 8




      16.      This Stipulated Protective Order may be modified by the Court at any

time for good cause shown following notice to all parties and an opportunity for them

to be heard.

                  9th day of ____________
      Dated this ____         October     2019.

                                              BY THE COURT:



                                              ____________________________
                                              United States Magistrate Judge




                                          8
